United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Islandia, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-299
Issued: August 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 28, 2011 appellant filed a timely appeal from a November 10, 2011 Office
of Workers’ Compensation Programs’ (OWCP) decision denying his request for reconsideration
of the merits of his claim. As more than 180 days elapsed from the date of the last merit decision
of March 16, 2011 to the filing date of this appeal, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board only has jurisdiction
over the nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant argues the merits of his case.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that appellant, then a 26-year-old letter carrier, sustained a low back
strain as a result of delivering a package in the performance of duty on November 4, 1998. On
March 16, 2000 he filed a claim for a recurrence of disability, which OWCP accepted on
July 23, 2001. Appellant returned to light-duty work in September 2000.
On July 12, 2001 appellant filed a second recurrence claim.
By decision dated October 25, 2001, OWCP denied the claim on the basis that the
evidence did not establish a change in the nature or extent of appellant’s employment-related
injury or his light-duty position.
On November 2, 2010 the employing establishment offered appellant a limited-duty
position as a letter carrier. Appellant did not accept the modified assignment offer.
By decision dated November 9, 2010, OWCP determined that the job offer was suitable
and informed appellant that, if he failed to accept the position, he must provide a written
explanation of his reasons within 30 days.
Subsequently, appellant submitted a narrative statement arguing that the offer was not
suitable as it did not comply with the Employee and Labor Relations Manual, Part 545 and 546.
By decision dated December 29, 2010, OWCP found that appellant’s reasons were
unacceptable and afforded him 15 days to accept the position.
By decision dated March 16, 2011, OWCP terminated appellant’s wage-loss and
schedule award benefits effective April 10, 2011 on the grounds that he failed to accept suitable
employment, pursuant to 5 U.S.C. § 8106(c).
On March 24, 2011 appellant requested reconsideration. He submitted a March 15, 2011
prescription and a May 4, 2011 magnetic resonance imaging (MRI) scan of the lumbar spine.
By decision dated June 22, 2011, OWCP denied appellant’s request for reconsideration.
On August 22, 2011 appellant requested reconsideration. He resubmitted the March 15,
2011 prescription note and the May 4, 2011 MRI scan.
By decision dated November 10, 2011, OWCP denied appellant’s request for
reconsideration of the merits of this claim.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review

2

an award for or against compensation.2 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).3
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.5 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.6
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record7 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.8
ANALYSIS
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; he has not advanced a relevant legal argument not previously
considered by OWCP; and appellant has not submitted relevant and pertinent new evidence not
previously considered by OWCP.
In support of his August 22, 2011 request for reconsideration, appellant resubmitted a
March 15, 2011 prescription note and a May 4, 2011 MRI scan of the lumbar spine. The Board
finds that submission of these reports did not require reopening his case for merit review because
he had submitted the same reports, which were previously reviewed by OWCP in a decision
dated June 22, 2011. As the reports repeat evidence already in the case record, they are
duplicative and do not constitute relevant and pertinent new evidence. Therefore, appellant has
not established a basis for reopening his case.9

2

Id. Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
3

See Annette Louise, 54 ECAB 783, 789-90 (2003).

4

20 C.F.R. § 10.606(b)(2). See A.L., Docket No. 08-1730 (issued March 16, 2009).

5

Id. at § 10.607(a).

6

Id. at § 10.608(b).

7

See A.L., supra note 4. See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

8

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

9

See D.K., 59 ECAB 141 (2007).

3

Because appellant only submitted repetitive evidence with his request for reconsideration,
the Board finds that he did not meet any of the necessary requirements and he is not entitled to
further merit review.10
On appeal, appellant argued the merits of his case. The Board noted above that it only
has jurisdiction over OWCP’s November 10, 2011 nonmerit decision which denied his request
for reconsideration and therefore is precluded from conducting a merit review.
CONCLUSION
The Board finds that appellant failed to submit relevant and pertinent new evidence, a
relevant legal argument not previously considered by OWCP or evidence or argument which
shows that it erroneously applied or interpreted a specific point of law. Therefore, OWCP
properly refused to reopen his claim for further consideration of the merits of his claim under 5
U.S.C. § 8128.
ORDER
IT IS HEREBY ORDERED THAT the November 10, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

See L.H., 59 ECAB 253 (2007).

4

